Title: To James Madison from John Leonard, 25 August 1804 (Abstract)
From: Leonard, John
To: Madison, James


25 August 1804, Barcelona. “I had the honor to receive your much Esteem’d favor of the 2nd. of June—the Ships of War therein mentioned have (as I understand from Mr. Gavino) arrived at Gibraltar and proceeded on to the Eastward, and I sincerely hope that their appearance in the Mediterranean may produce a good effect.
“My last respects were on the 15. March [not found] since which nothing has ocurred in this Country worth communicating—but few American Vessels come to this Port.
“Mr. Pinckney informed me some months ago that Government had done me the Honor to change my appointment to that of Consul—hitherto I have not received any further information on the Subject tho I hope soon to have that pleasure—I herewith enclose a list of arrivals from Jannuary to June [not found].”
